 PRECISION CARPET, INC.La-Ron Corporation d/b/a Precision Carpet, Inc. andArthur Andrew Lane and George Neville andCarpet and Linoleum Layers Local Union No. 484,International Brotherhood of Carpenters and Join-ers of America, AFL-CIO and Associated Tradesand Crafts, Local No. 3, Party of Interest. Cases 8-CA-9097-1, 8-CA-9097-2, and 8-CA-9094March 24, 1978SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn March 25, 1976, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered Respondent to make whole certain employ-ees for any loss of pay suffered by reason ofRespondent's discrimination against them. On No-vember 5, 1976, the United States Court of Appealsfor the Sixth Circuit entered its judgment enforcingthe Board's Order. A controversy having arisen overthe amount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 8, on October 6, 1977, issued and duly servedon Respondent a backpay specification and notice ofhearing, which was amended on December 14, 1977,alleging the amount of backpay due the discrimina-tees under the Board's Order and notifying Respon-dent that it should file a timely answer complyingwith the Board's Rules and Regulations. Respondentfailed to file such an answer.Thereafter, on January 13, 1978, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onFebruary 1, 1978, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's motionshould not be granted. Respondent failed to file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:223 NLRB 329.2 Service was made by a field examiner on December 16, 1977, at thehome of Lawrence West, Respondent's president and sole shareholder, andaccepted by an adult female who acknowledged that West received mail at235 NLRB No. 59Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, in any, filean answer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the time pre-scribed by this section, the Board may, either withor without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate.The backpay specification as amended, issued andserved on Respondent on or about December 16,1977, specifically states that Respondent shall, within15 days from the date of the specification, file withthe Regional Director for Region 8 an answer to thespecification and that, if the answer fails to deny theallegations of the specification in the manner re-quired under the Board's Rules and Regulations andthe failure to do so is not adequately explained, suchallegations shall be deemed to be admitted to be trueand Respondent shall be precluded from introducingany evidence controverting them. According to theMotion for Summary Judgment, the Regional Direc-tor made numerous attempts to serve Respondent bymail and upon locating its current address onDecember 16, 1977, a copy of the backpay specifica-tion and notice of hearing, as amended, was served atRespondent's only known address and place ofbusiness, 813 Washington Street, Cuyahoga, Ohio.2As of January 11, 1978, the date of the Motion forSummary Judgment, Respondent had filed no an-swer and to date has not indicated that it would filean answer. Respondent also failed to file a responseto the Notice To Show Cause and, therefore, theallegations of the Motion for Summary Judgmentstand uncontroverted. As Respondent has not filedan answer to the specification and has not offeredany explanation for its failure to do so, in accordancewith the rules set forth above, the allegations of thespecification are deemed to be admitted as true andare so found by the Board without the taking ofevidence in support of the said allegations.Accordingly, the Board concludes that the netbackpay due the discriminatees, Andrew Lane andthe house and stayed there frequently. At the time of the execution ofdelivery of these documents, the field examiner explained the meaning andnature of each to the woman, who said she would relay the documents toWest.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Neville, plus the dues and initiation fees paidby Andrew Lane, George Neville, Louis Sloye, TracyWeeks, Carroll Weeks, and Bill Ringer, is as stated inthe computations of the specification, and orders thepayment thereof by Respondent to the discrimina-tees and other employees affected.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,La-Ron Corporation d/b/a Precision Carpet, Inc.,Akron, Ohio, its officers, agents, successors, andassigns, shall make whole the discriminatees andother employees named below, by payment to themof the amount following their names, plus interest,until payment of all backpay due is made as well asthe dues and initiation fees collected, less taxwithholdings required by Federal and state laws:Andrew LaneGeorge NevilleLouis SloyeTracy WeeksCarroll WeeksBill Ringer$17,594.7117,668.71104.20104.20104.20102.20414